Citation Nr: 0024172	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-20 958 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for fatigue claimed as a 
chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979, from June 1980 to June 1983, from December 
1990 to March 1991, and from June 1991 to October 1991.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee that denied the veteran's claim of entitlement to 
service connection for an undiagnosed illness manifested by 
fatigue.  A notice of disagreement was received in August 
1995.  A statement of the case was issued in March 1996.  A 
substantive appeal was received from the veteran in May 1996.  
A hearing was held before a member of the Board at the RO in 
April 1998.  In November 1998, the Board denied this claim.

Subsequent to this Board decision, the veteran appealed to 
United States Court of Appeals of Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In November 1999, while the case was pending, 
the VA's Office of General Counsel (OGC) filed a motion 
(Motion) requesting that the Court vacate the Board's 
November 1998 decision.  Further, the Motion requested that 
the case be remanded to the Board for readjudication.  

In January 2000, the Court granted the Motion, vacated the 
Board's November 1998 decision and remanded the case to the 
Board for readjudication. 

The Board notes with curiosity that in the November 1999 
Motion, OGC appears to have taken issue with the Board's 
failure to address whether the veteran's hyperbilirubinemia 
and Gilbert's syndrome (previously noted in medical evidence 
of record and in the November 1998 decision) were 
gastrointestinal signs or symptoms of an unknown illness, and 
requested that the Board address same on remand.  The Board 
points out that such was not considered as the veteran had 
not (and at this point, still has not) raised a claim for 
entitlement to service connection for such a chronic 
disability resulting from undiagnosed illness.  In any event, 
this will be addressed in the REMAND "action" paragraphs 
below.  


REMAND

The veteran and his representative contend that service 
connection is warranted for fatigue, which they contend is 
related to his period of active service in the Southwest Asia 
Theater of operations.  The Board points out that, as noted 
above, the veteran active duty service included a period from 
June to October 1991, and the record reflects that during 
that period he served in the Southwest Asia Theater of 
operations.  

In their November 1999 Motion, OGC indicated that in applying 
the four part test annunciated in VAOPGCPREC 4-99 (May 1999) 
it was their belief that this matter should be remanded for 
readjudication.  Initially, the Board notes that in a recent 
decision, the Court declined to adopt this test and instead 
laid out a modified test to establish a well-grounded claim 
pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See 
Neumann v. West, No. 98-1410 (U.S. Vet. App. July 21, 2000).  
This test will be discussed below.  

The OGC also found clear error in the Board's November 1998 
decision in that it was found that the veteran's complaint of 
fatigue had been attributed to hyperbilirubinemia, when such 
was not demonstrated in the medical evidence of record.  OGC 
further noted that the Board did not consider the fact that 
VA examiners in May and July 1993, and June 1997 could/did 
not attribute the veteran's fatigue to a known diagnosis, and 
failed to properly consider he and his wife's statements 
regarding fatigue and the effect it was having on the 
veteran's productivity, activities in general, and mental and 
emotional attitude.   

Finally, as previously noted, OGC also pointed out that the 
Board failed to address whether the veteran's 
hyperbilirubinemia and Gilbert's syndrome were 
gastrointestinal signs or symptoms of an unknown illness.  
The Board again points out that such was not considered as 
the veteran has not raised a claim of entitlement to service 
connection for such a chronic disability resulting from 
undiagnosed illness.  

At this point, the Board is of the opinion that an additional 
VA examination would be helpful prior to further appellate 
adjudication.  

With respect to the pertinent laws and regulation in 
adjudicating these types of claims, it is noted that Title 38 
U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia Theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

38 U.S.C.A. § 1117 (West Supp. 1999).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as fatigue, gastrointestinal signs or symptoms, and other 
symptoms, provided that such disability (i) became manifest 
either during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2001, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (1999).  

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered "chronic."  Id. 

The threshold question in a claim for service connection is 
whether the claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is a plausible claim; one 
that is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 79, 81 (1991).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

For a claim for service connection to be well grounded, there 
must be competent evidence (lay or medical, as appropriate) 
of:  (1) a current disability; (2) an in-service injury or 
disease; and (3) a nexus between the current disability and 
the in-service injury or disease.  Epps, 126 F.3d at 1468; 
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

As alluded to above, the Court recently set out the criteria 
necessary to establish a well-grounded claim under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In Neumann, the 
Court held that "in order to establish a well-grounded claim 
pursuant to 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, a 
claimant need only present some evidence (1) that he or she 
is 'a Persian Gulf veteran'; (2) 'who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of [38 
C.F.R. § 3.317]'; (3) which 'became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001'; and (4) that such symptomatology '[b]y history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.'"  Citing 38 
C.F.R. § 3.317(a).

In readjudicating this claim, it is noted that claims for 
service connection for chronic disability resulting from 
Persian Gulf service (and due to an undiagnosed illness) 
related to exposure to environmental agents while in the 
Persian Gulf are subject to the adjudicative procedures set 
forth in M21-1, Part III, para. 5.17 (April 30, 1999).  In 
essence, the RO, upon receipt of a veteran's claim, is to 
undertake all required development action, including 
requesting a thorough VA general medical examination and 
specialist examinations as appropriate.  With regard to 
nonmedical (lay) evidence, it is noted that records or 
reports of time lost from work, changes in physical 
appearance, changes in physical abilities, and changes in 
mental and emotional attitude are helpful in support of a 
Persian Gulf War claim.

VBA All-Stations Letter 98-17 (2/26/98) contained mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998.  In general, 
the guidelines require a VA examiner to detail all conditions 
and symptoms that can be elicited from the veteran (including 
what precipitates and what relieves them).  The examiner 
should then identify all diagnosed conditions arising from 
the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis.  In 
that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.

The Board notes, however, that the VBA All-Stations Letter 
98-17 (February 26, 1998), discussed above has since been 
rescinded, effective December 31, 1998.  The guidelines for 
disability examinations for Gulf War Veterans have been 
issued in an Under Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98-010).  These new guidelines 
are essentially the same as the old guidelines and do not 
represent any substantive change.

In sum, further evaluation of this claimed disability, to 
ensure compliance with undiagnosed illness examination 
directives, would be helpful in resolving this appeal.  
Accordingly, the Board finds that additional VA 
examination(s) should be accomplished.  The new VA 
examination(s) of the veteran must be conducted in accordance 
with the guidelines of the Under Secretary for Health's 
Information Letter, dated April 28, 1998 (IL 10-98-010).  The 
RO is advised to make certain that the examinations conform 
precisely to the guidelines before readjudicating the issues.

In view of all of the above, these matters are hereby 
REMANDED to the RO for the following action:


1.  The veteran should be scheduled to 
undergo a VA examination conforming to 
the guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98-
010).  The entire claims folder, 
including a complete copy of this REMAND, 
must be made available to the examiner.  

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should note and detail 
all reported symptoms of fatigue and 
gastrointestinal signs or symptoms, as 
well as any other symptoms.  The examiner 
should conduct a comprehensive general 
medical examination, and provide details 
about the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.

c.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms are 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes are not needed.  

d.  However, if there are symptoms of 
fatigue (or other symptoms, to include 
gastrointestinal symptoms) that have not 
been determined to be associated with a 
known clinical diagnosis, further 
specialist examinations will be required 
to address these findings, and should be 
ordered by the primary examiner.  

e.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

All examination findings, along with the 
complete rationale for all conclusions 
reached and opinions expressed, should be 
set forth in the report of the 
examination(s).

2.  The RO should also contact the 
veteran and request that he submit signed 
statements from persons having personal 
knowledge of his alleged disabilities, to 
include fatigue and any gastrointestinal 
signs or symptoms of an unknown illness, 
which include the following statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew him 
during the Persian Gulf War or after 
separation from military service will be 
considered.  Each person's name and 
complete address must clearly be shown.  
Each statement should describe exactly 
what the person observed and mention 
specific dates and places.  A person on 
active duty at the time should include 
his or her service number and military 
unit.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
service connection for fatigue as a 
chronic disability resulting from an 
undiagnosed illnesses, on the basis of 
all pertinent medical evidence of record 
and legal authority, to specifically 
include that cited to herein.  The RO 
should provide clear reasons and bases 
for its determination, addressing all 
concerns noted in this REMAND.  

5.  If the claim remains denied, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case and afforded the 
applicable time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

6.  Further, the RO should adjudicate a 
claim of service connection for 
hyperbilirubinemia and Gilbert's syndrome 
as gastrointestinal signs or symptoms of 
an unknown illness.  If this claim is 
denied, the veteran and his 
representative should be informed of the 
veteran's appellate rights.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




